HARRIS, Chief Judge.
Appellant’s sentence is approved except with regard to the imposition of costs. No statutory authority was cited for the assessment of $165.00 in court costs. See Thomas v. State, 633 So.2d 1122 (Fla. 5th DCA), rev. denied, 640 So.2d 1109 (Fla.1994). Nor was appellant apprised of his right to challenge the assessment of a $100.00 public defender’s lien pursuant to Florida Rules of Criminal Procedure 3.720(d)(1).
REVERSED in part; AFFIRMED in part and REMANDED.
GRIFFIN and THOMPSON, JJ., concur.